Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a primer set for detecting SARS-CoV-2, the primer set comprising a plurality of LAMP primers targeting one or more open reading frame (ORF) regions in a SARS-CoV-2 genome, wherein the primer set comprises one or more primer sets selected from the group consisting of the following (1) to (4): (1) a primer set comprising four primers comprising the nucleotide sequences of SEQ ID NOs:13-16 or the nucleotide sequences complementary thereto, respectively; (2) a primer set comprising four primers comprising the nucleotide sequences of SEQ ID NOs:19-22 or the nucleotide sequences complementary thereto, respectively; (3) a primer set comprising four primers comprising the nucleotide sequences of SEQ ID NOs:25-28 or the nucleotide sequences complementary thereto, respectively; and (4) a primer set comprising four primers comprising the nucleotide sequences of SEQ ID NOs:43-46 or the nucleotide sequences complementary thereto, respectively that is free of the prior art of record.  There is no art that teaches a primer set for detecting SARS-CoV-2 comprising the claimed primer sets of (1) to (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648